Order dismissing complaint as against defendant Title Guarantee and Trust Company reversed on the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs, with leave to said defendant to answer within ten days on payment of costs. H said defendant is either an innocent custodian of a sum arising from the alleged fraudulent conveyances set forth in the complaint, or was a participant in the scheme to hinder, delay and defraud the plaintiff, a creditor, by taking and concealing funds that arose in the course of the transaction as alleged in the complaint, then said defendant was properly joined in this suit in equity to set aside the conveyances and to obtain any proceeds arising thereon to apply on the plaintiff’s judgment. (Civ. Prac. Act, §§ 211, 212.) Lazansky, P. J., Kapper, Hagarty, Scudder and Davis, JJ., concur.